Citation Nr: 0705875	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-06 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a skin disorder of 
multiple areas and variously diagnosed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The appellant served on active duty from August 1978 to 
August 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied entitlement to a skin condition.  

The appellant presented testimony at a personal hearing in 
November 2006 before the undersigned Acting Veterans Law 
Judge.  A copy of the hearing transcript was attached to the 
claims file.


FINDING OF FACT

The preponderance of the competent and probative evidence of 
record is against a finding that the veteran's variously 
diagnosed skin disorder of multiple areas either had its 
onset in service or that a skin disorder that preexisted 
service was permanently worsened therein.  


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131, 5103, 5103A, 5107(a) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2003 and January 
2006; a rating decision in September 2003; and a statement of 
the case in February 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  Any defect with regard to the 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims with an adjudication of the claims 
by the RO subsequent to receipt of the required notice.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case issued in May 2006.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  A medical examination is not necessary to decide 
the claim as the evidence does not establish that the 
appellant suffered a skin disease in service that might be 
associated with the claimed disability.  38 C.F.R. § 3.159.  
VA has satisfied the duty to assist provisions of the law.

II. Service connection for a skin disorder

The appellant seeks entitlement to service connection for a 
skin disorder of multiple areas, variously diagnosed.  He 
claims that he was treated in service with medication for a 
skin condition and he still takes medication for a skin 
condition.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be established for certain chronic diseases manifested 
to a compensable degree within a presumptive period following 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board shall give the benefit of the doubt to 
the veteran.  38 U.S.C.A. §5107(b) (2002); 38 C.F.R. § 3.102 
(2006); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

No competent medical evidence is of record linking the 
veteran's claimed skin disorder to service.  

Service medical records are negative for any complaints, 
findings, or diagnosis of a skin disorder.  There was no 
finding or diagnosis of a skin disorder at his entrance 
examination for the Army in January 1978.  There is no record 
of a shaving profile.  The veteran underwent a separation 
examination in July 1981, at which time he denied having, or 
having had skin diseases, and the clinical evaluation for 
skin was normal.  A chronic acquired skin disorder is not 
shown in service.

VA outpatient treatment records from January 1982 to April 
2006 show findings, treatment, and diagnosis of various skin 
disorders.  This medical evidence does not provide a link 
between a skin disorder and the appellant's service.  

The veteran testified at his November 2006 Travel Board 
hearing that he had been treated in service for a facial 
condition irritated by shaving and placed on a shaving 
profile.  He had not seen a dermatologist but a medical 
doctor.  He also said he had "bumps and knots" all over his 
body in service in the fall of 1978 for which he had received 
medication and treatment.  He described current skin symptoms 
and treatment.  

The Board has carefully considered the appellant's 
statements.  He is certainly competent, as a lay person, to 
report that as to which he has personal knowledge.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, 
competent to offer a medical diagnosis or a medical opinion 
as to cause or etiology of the claimed disability.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opinion on matter requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
statements of the appellant are not competent medical 
evidence as to a nexus between his claimed current skin 
disorder and active service.

The preponderance of the evidence is against a finding that 
the veteran's current skin disorder began during service.  
Although the veteran may have a skin condition currently, 
service medical records are negative for any complaints, 
findings, or diagnosis of this disability.  Nor is there any 
competent post-service medical evidence linking the veteran's 
current skin disorder to service or to a service-connected 
disability.  

In the absence of any probative, competent medical evidence 
of record showing a skin disorder in service, or linking a 
current skin disorder to service, or to a service-connected 
disorder, the preponderance of the evidence is against a 
finding that a skin disorder is a result of active service; 
there is no doubt to be resolved; and service connection is 
not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).





ORDER

Entitlement to service connection for a skin disorder is 
denied.  




____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


